Citation Nr: 0027403	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  94-15 508	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, § 1151, for injury to the nerves of the 
right lower extremity as a result of hospital, medical and 
surgical treatment in 1955 by the Department of Veterans 
Affairs. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
October 1948.

By a May 1991 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to compensation under the 
provisions of 38 U.S.C.A. § 351 (later redesignated § 1151) 
for nerve injury to the right leg, claimed as a result of a 
myelogram performed at a VA medical facility in 1955.  This 
present claim was initially before the Board on appeal from a 
September 1992 rating action of the Muskogee, Oklahoma 
Regional Office of the Department of Veterans Affairs (VA).  

In a February 1996 decision, the Board determined that a 
material change in the law applicable to claims under the 
provisions of 38 U.S.C.A. § 1151 warranted adjudicating the 
veteran's claim on a de novo basis.  The claim was remanded 
to the RO for further development. 

The case was most recently certified to the Board by the 
Lincoln, Nebraska Regional Office (RO).  

The Board takes this opportunity to acknowledge the argument 
presented by the American Legion in their August 2000 
informal brief to the Board.  Briefly, the Legion argues that 
the RO should have declined to accept the veteran's request 
to appoint that service organization without first securing a 
ruling by the Chairman of the Board in light of the 
provisions of 38 C.F.R. § 20.1304 (1999).  The undersigned, 
however, finds that the RO's decision to accept the 
appellant's new appointment without an initial ruling by the 
Chairman to have been appropriate.  In this regard, when this 
case was remanded in February 1996, the Board did not retain 
jurisdiction.  As such, the provisions of 38 C.F.R. § 
20.1304(b) did not bar the RO from accepting the veteran's 
appointment of the American Legion as his representative.  
The provisions of 38 C.F.R. § 20.1304(b) did not again become 
applicable until the case was recertified to the Board in May 
2000.  As such, the RO's acceptance of the veteran's October 
1998 appointment was appropriate.


REMAND

Under 38 C.F.R. § 19.31 (1999), a supplemental statement of 
the case (SSOC) must be furnished to a veteran following 
development pursuant to a Board remand.  A SSOC must also be 
furnished to an appellant when additional pertinent evidence 
is received after a statement of the case (SOC) or SSOC has 
been issued.  See also 38 U.S.C.A. § 7105(d) (West 1991); 38 
C.F.R. §§ 19.37, 20.1304(c) (1999).

In this case, the record includes a March 1996 opinion 
offered by VA physician in response to the Board's February 
1996 remand.  The RO did not however, issue a SSOC following 
receipt of that evidence.  Thereafter, the RO obtained 
additional medical records and another opinion from a VA 
physician on the question on appeal.  The RO issued a SSOC in 
June 1999, noting the more recent May 1999 VA opinion, but no 
reference was made to the March 1996 opinion.  

The failure of the RO to issue a SSOC in accordance with the 
provisions of 38 C.F.R. § 19.31 is a procedural defect 
requiring correction by the RO.  38 C.F.R. § 19.9.

The Board points out that there is no currently no competent 
evidence of a nexus between the 1955 VA treatment and 
additional disability.  Thus, at this point, the claim is not 
well grounded and the duty to assist pursuant to 38 U.S.C.A. 
§ 5107(a) has not yet attached.  As such, the purpose of this 
remand is solely for procedural purposes and not for 
development of the evidence.  

Thus, the case is REMANDED to the RO for the following 
action:

The RO should review the evidence 
submitted since the February 1996 Board 
remand, including the March 1996 VA 
medical opinion, and issue a supplemental 
statement of the case which reflects a 
review of all of the evidence.  The 
veteran and representative should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


